Case 1:19-cv-02204-JMS-DML Document 52 Filed 08/31/20 Page 1 of 1 PageID #: 466




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 JOHN DOE,                                           )
                                                     )
                               Plaintiff,            )
                                                     )
                         v.                          )       No. 1:19-cv-02204-JMS-DML
                                                     )
 INDIANA UNIVERSITY BOARD OF TRUSTEES,               )
                                                     )
                               Defendant.            )

                      FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 58

        For the reasons set forth in the Court’s Order entered this day, the Court now enters FINAL

 JUDGMENT against Plaintiff and in favor of Defendant, such that Plaintiff shall take nothing by

 way of his Complaint.




             Date: 8/31/2020




Distribution via ECF only to all counsel of record


                                                 1
